Citation Nr: 1827452	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for arthritis of the right ankle, to include as secondary to service-connected postoperative residuals of a right ankle injury.  



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a hearing before the Board in a December 2011 substantive appeal.  However, in subsequent correspondence received in October 2013, he indicated that he no longer wished to participate in such a hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2017).  

In May 2015, the Board granted an increased rating for the Veteran's service-connected postoperative residuals of a right ankle injury and remanded the remaining issues for further development.  

The May 2015 Board remand directed that the Veteran and his representative be furnished a statement of the case (SOC) with regard to a claim of entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.  The remand further directed that the issue should not be returned to the Board unless the Veteran perfected his appeal.  

Pursuant to the Board's May 2015 remand, the Agency of Original Jurisdiction (AOJ) issued a SOC in May 2017 regarding the issue of entitlement to service connection for DDD of the lumbar spine.  The Veteran and his attorney were notified that he had 60 days from the date the SOC was issued to file his appeal, and if he did not do so, the case would be closed.  Neither the Veteran nor his attorney submitted an appeal regarding this issue within the 60 day time period.  

In September 2017, the Veteran submitted on VA Form 21-526b, Veteran's Supplemental Claim for Compensation, a petition to reopen the previously denied claim of entitlement to service connection for DDD of the lumbar spine and a new claim for service connection for low back problems secondary to a left ankle condition.  As these issues have as yet, not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

In February 2018 correspondence, C.M.F., Attorney at Law, noted that the Veteran wished that all his documents the attorney had be returned as he wished to secure alternate representation.  Accordingly, the attorney notified both VA and the Veteran that he was withdrawing his representation on the matter pursuant to 38 C.F.R. § 20.608 (2017).  

The Board, in a March 2018 letter, sought clarification as to whether the Veteran wished to represent himself or to appoint another representative.  The letter advised that should the Veteran or his new representative not respond to the letter within 30 days of the date of the letter, it would be assumed that he wished to represent himself and the Board would resume its review of the appeal.  The Veteran did not respond to the Board's inquiry.  Therefore, the Board will proceed with adjudication of the appeal.


FINDING OF FACT

The Veteran does not currently have arthritis of the right ankle.  


CONCLUSION OF LAW

The criteria for service connection for arthritis of the right ankle are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his former attorney has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including arthritis, which manifest to a degree of 10 percent within one year from the date of termination of such service, shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (establishing service connection based on a continuity of symptomatology only applies to chronic conditions under 38 C.F.R. § 3.309(a)).  

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran asserts that he currently has arthritis of the right ankle, which is a result of his in-service right ankle injury and surgical repair.  

The first question for the Board is whether the Veteran has a current diagnosis of right ankle arthritis.  

Although VA treatment records as early as 2003 indicate the Veteran had chronic right ankle pain and that degenerative joint disease (DJD) was considered or that the Veteran had posttraumatic arthritis of the right ankle since service, the evidence of record does not show that he has (or during the pendency of the instant claim has had) either degenerative arthritis or traumatic arthritis established by X-ray evidence.  In this respect, December 2010 and June 2016 VA examiners, after reviewing his claims file, including previous X-ray studies as well as obtaining current X-ray studies of the right ankle, and examining the Veteran, found no X-ray evidence of arthritis of the right ankle.  The June 2016 examiner noted, that while the Veteran met the clinical guidelines for degenerative/osteoarthritis, he did not meet the diagnostic guidelines which require X-ray evidence of bone changes to substantiate the diagnosis.  

In contrast, a September 2013 private physician's evaluation with an October 2013 addendum, opined that the Veteran developed osteoarthritis and/or DJD of the right ankle since surgery in service as joints that have undergone surgery and are used as much as the ankle normally develop osteoarthritis or DJD as a result of the trauma of the original injury, or the resultant surgery and continued use of the joint.  The Board finds the June 2016 VA examiner's opinion more probative and persuasive as it is supported by adequate rationale and based on the objective evidence of record, while the 2013 private physician's opinion provided no objective evidence that the Veteran currently had either right ankle osteoarthritis or DJD to support the opinion.  Additionally, the 2013 opinion is stated in more general terms as it concludes that joints that have undergone surgery and are used as much as the ankle usually develop arthritis, rather than opining that the Veteran's surgery resulted in him developing arthritis in the ankle.

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, a preponderance of the evidence is against a finding that the Veteran currently has right ankle arthritis.  Until such findings show the Veteran currently has right ankle arthritis there can be no entitlement to service connection.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board cannot grant his claim under any theory of entitlement.  

The Board acknowledges that case law has held that service connection claims are to be construed broadly to consider all potential diagnoses of a disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009) (finding that a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits 'by referring to a body part or system that is disabled or by describing symptoms of the disability').  However, in this case, the Veteran is separately service-connected for residuals of a right ankle injury, and the only question before the Board is whether he has arthritis of the right ankle that is secondary to that disability.  Therefore, the Board has not expanded the Veteran's claim beyond the disability of arthritis.

The Board does not question the Veteran's sincerity in his belief that service connection is warranted for right ankle arthritis.  However, without X-ray evidence of current right ankle arthritis, a preponderance of the evidence is against the Veteran's claim.  The benefit of the doubt doctrine does not apply, and the claim for service connection for right ankle arthritis must be denied.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for arthritis of the right ankle is denied.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


